UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February 2015 (Report no. 1) Commission File Number: 000-30820 TIKCRO TECHNOLOGIES LTD. (Translation of registrant’s name into English) 98 Yigal Alon Street, 36th floor, Tel Aviv, 6789141 Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): N/A Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): N/A Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- N/A CONTENTS This report on Form 6-K of the Registrant consists of the following documents, which are attached hereto and incorporated by reference herein: Exhibit Number Description of Exhibit Press Release: Tikcro Technologies Announces Shareholders' Meeting, dated February 18, 2015. Notice of Extraordinary General Meeting of Shareholders and Proxy Statement, dated February 18, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TIKCRO TECHNOLOGIES LTD. By: /s/Aviv Boim Chief Executive Officer Date: February 19, 2015 EXHIBIT INDEX Exhibit Number Description of Exhibit Press Release: Tikcro Technologies Announces Shareholders' Meeting, dated February 18, 2015. Notice of Extraordinary General Meeting of Shareholders and Proxy Statement, dated February 18, 2015.
